Kent, Ch. J.
It has been frequently admitted in this court, that there is a class of orders in chancery, which are not objects of appeal. (2 Johns. Cases, 413. 3 Johns. Rep. 586. 4 Johns. Rep. 528.) But there never has been any precise and definite line drawn between that class of orders which are, and that class which are not, the ground of appeal. Every person of sense and . reflection will at once perceive that su'ch a distinction does, and must, of necessity, exist. Orders of one kind or other arise upon every material step taken in the progress of a suit in chancery ; and they become very frequent and numerous in a cause that is much litigated. Many of these orders relate to the process and practice of the court; and to allow an appeal from every order, would not only be absurd but intolerably oppressive. Neither the constitution, nor the statute organizing this court, ever contemplated an appeal from any decree or order that did not involve a decision upon some matter touching the merits of the controversy; for upon every appeal, the chancellor is to be called upon, to assign the reasons for his decision. If we examine the cases and precedents,,we shall find that appeals have never been sustained upon any other class of orders. In the present case, the question before the chancellor was touching an alleged contempt, committed by the appellants, in disobeying the process of his court, and he has made no decision upon that allegation. He has merely ordered process of attachment to bring in the party, to answer to the charge upon interrogatories. If an appeal will lie *449upon this order, it will equally lie upon the award of process of subpoena to the defendant to answer to a bill filed. The very statement of the proposition shows sufficiently the unfitness of the thing. By sustaining appeals to the extent contended for in this instance, we should not only draw into this court the whole business of the court of chancery, before it had become ripe for discussion and decision there; we should not only render the voice of that court mute, and its process nugatory, but we should destroy ourselves. This court would become wholly incompetent to despatch the immensity of business which would flow in upon it.

February 17th, 1812.

I am, therefore, of opinion, that the appeal ought to be dismissed»
Van Ness, J. concurred.
Spencer, J. also concurred. He said that on this appeal the merits of the cause could not be examined. The answer denies the facts contained in the bill; and it cannot be said that the chancellor was misinformed by the bill. The rule is, that where an. order is made affecting the rights of the parties, or imposing a grievance, an appeal will lie; but not on a mere practical order.
Thompson, J. being related to some of the parties, gave no opinion.
Per totam Curiam. Ordered and adjudged, that the the appeal be dismissed with costs.
Appeal dismissed,